Citation Nr: 1118608	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic vertigo.

2.  Entitlement to a rating in excess of 10 percent for otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane.

3.  Entitlement to a compensable rating for a right ear hearing loss disability.

4.  Entitlement to a temporary total evaluation based on convalescence for surgery on April 12, 2007 associated with a service-connected right ear disability.


REPRESENTATION

Appellant represented by:	Scott Schermerhorn, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and March 2007 rating decisions by the Philadelphia RO.

In July 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO) and, in December 2010, he testified at a video conference hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.


FINDINGS OF FACT

1.  The service-connected posttraumatic vertigo is manifested by dizziness and occasional gait disturbance but not a cerebellar gait.

2.  The service-connected otitis medial with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane is manifested by discharge, and frequent and prolonged treatment; an unusual disability picture is not shown.

3.  It is not shown that the Veteran had hearing acuity worse than Level V in the right ear.

4.  The April 12, 2007 right ear surgery included some postoperative restrictions but it did not require at least on month of convalescence nor were there severe postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for posttraumatic vertigo are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655, 4.87, Diagnostic Codes (Codes) 6204, 6205 (2010).

2.  The criteria for a rating in excess of 10 percent for otitis medial with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.87, Codes 6210, 6211 (2010).

3.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Code 6100, 4.87, Code 6205 (2010).

4.  The criteria for a temporary total rating after the April 12, 2007 right ear surgery are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2004 and September 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding how disability ratings are assigned, disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  These examinations are deemed adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA's duty is met.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

A December 2004 MRI of the brain revealed bilateral chronic mastoiditis, ethmoidal sinusitis, and small polyp in the right maxillary sinus.

In January 2005, the Veteran underwent VA examinations in reference to hearing loss and diseases of the ear.  The Veteran reported that he used numerous antibiotics, pain medications, and ear drops with persistent symptoms of tinnitus, otalgia, ear pain, drainage, and recurrent infections.  He believed his ear problems affected his balance and gait.  He also complained of hearing loss.

Physical examination of the right ear revealed that the tympanic membrane was dull, heavily scarred, and was perforated at 8:00.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
40
40
LEFT
-
-
-
-
-

The average puretone threshold was 44 in the right ear.  The speech discrimination score, using the Maryland CNC test, was 80 percent.

In March 2005, the tympanic membrane was slightly inflamed.  

On June 2006 VA examination for ear diseases, the Veteran reported that he could not work due to disequilibrium related to his service-connected right ear disability.  He reported that in July 2005 he fell backwards after coworkers bumped into him and he lost his balance.  He reportedly had intermittent periods of disequilibrium.  Earlier that month he had ear pain and went to the emergency room at Wilkes-Barre where he was prescribed medication.  He also had intermittent episodes of vertigo.  Physical examination of the right ear revealed there was whitish material in the external canal.

On July 2006 VA audiology examination, it was noted there were no significant changes in his audiological history since his last VA examination.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
55
45
40
50
LEFT
-
-
-
-
-

The average puretone threshold was 48 in the right ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  These findings represented severe low frequency, and moderate mid and high frequency, mixed hearing loss in the right ear.

On the authorized VA audiological evaluation in October 2006, the Veteran complained of hearing loss, chronic external auditory canal disease of the right ear, equilibrium problems, and balance and gait disturbances, which he attributed to his right ear problems.  He reported that he had difficulty walking upstairs and standing up straight without swaying, and moving from a sitting to standing position without momentary dizziness.  Objectively, the examiner found it difficult to directly observe these symptoms.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
90
95
90
LEFT
-
-
-
-
-

The average puretone threshold was 90 in the right ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear.  Due to poor interests consistency, the right ear's puretone audiometric test results were not considered consistent with or valid for rating or treatment.  The examiner commented that it was more likely that the test results obtained on the July 2006 VA examination should be utilized to determine the degree of impairment instead.  

On October 2006 VA examination of ear diseases, the Veteran's complaints were similar to what was previously reported.  He also indicated that he lost  his balance when he bent over.  His vertigo was associated with nausea and vomiting of yellowish mucoid material.  It was noted that his impaired balance and impaired gait were related to his ear disability.  The equilibrium disturbance resulted in a slow, unsteady gait.  The examiner observed that the Veteran tended to hold onto walls when ambulating.  The Veteran had recurrent ear infections that required repeated emergency room evaluations at Wilkes-Barre General Hospital.  He also had recurrent drainage of whitish mucoid material from the right external canal.  He complained of constant burning and pin pricking pains that were 10/10 in intensity in his right ear.  The Veteran reported that he had not worked since 2001 due to his ear condition.  The otalgia caused difficulty sleeping and the vertigo essentially eliminated any social or recreational activities.  

The physical examination revealed the auricle was normal and there was a small amount of whitish discharge in the right ear canal.  There was perforation with irregular retraction of the right tympanic membrane.  

In November 2006, the Veteran complained of oscillopsia that occurred while walking and that it was also worse when in a car looking out of a window.  He had similar symptoms while sitting or lying down and episodic spinning vertigo when standing up.  

In February 2007, the Veteran denied spinning vertigo, otalgia, and otorrhea.  An examination of the ear noted there was no fluid beneath the tympanic membrane.  

On April 12, 2007, the Veteran was admitted for same day surgery for right tympanomastoidectomy revision.  The consent form indicates the procedure involved a small incision in the eardrum and insertion of a small tube.  The incision was one that healed on its own without stitches, and the ear tube would fall out naturally.  After the surgery he was able to ambulate and transfer independently, feed himself, and toilet himself.  His post-operative instructions indicated that he was to avoid heavy lifting for 4 to 6 weeks; do no strenuous activities; and no bending or stooping for 4 to 6 weeks.  He was to check incision wounds for signs for infection and return to the hospital if any signs were present.  Post-procedure follow-up care the next day via telephone indicates the Veteran did not have any complaints other than pain.  The dressing was clean, dry, and intact.  

On April 19, 2007, a 7 day post-operative follow-up call indicates the Veteran did not report any complications related to his surgery.

An April 25, 2007 post-operative follow-up treatment record shows the Veteran was status post middle ear exploration, stapedial tendon transaction with no complaints.  There was minimal drainage from the ear, and no pain, dizziness, vertigo, or acute changes in hearing.  He was to be reevaluated in 2 weeks.  

A May 16, 2007 otolaryngology outpatient note reflects the Veteran denied having any complaints other than continued clicking in the right ear.  There was a ruffled  border of temporalis fascia along the posterior canal wall with cartilage visualized along the posterior border as well.  There was partial visualization of the tympanic membrane in the anteroinferior quadrant but there was no purulent material or ulceration.  He was advised to return to the clinic in 3 months for reevaluation.  

A September 2007 treatment record shows that no changes were noted.  The Veteran's moderate-severe mixed hearing loss in the right ear was unchanged from pre-operative pure tone audiogram and the word recognition was 68 percent in the right ear.  

On December 2007 VA audiology examination, the Veteran complained of continued difficulties related to chronic lightheadedness, tinnitus, and chronic exterior auditory ear disease.  The ear canal was dry and he denied having extensive otorrhea from the right ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
95
100
95
LEFT
-
-
-
-
-

The average puretone threshold was 93 in the right ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The audiologist pointed out that both puretone audiometry and speech audiometry were both obviously exaggerated by the Veteran.  A speech stinger was recorded as positive in the right ear and the CNC work list was presented at the Veteran's admitted speech recognition threshold, at which he received 76 percent.  Puretone audiometry was also inconsistent and did not verify speech reception thresholds.  He concluded that the test results were invalid for rating purposes.  

In March 2008, the Veteran presented to the emergency room with complaints of a right earache that had been ongoing for 2 weeks.  Objectively, there was positive bulging and congestion of the right tympanic membrane; the assessment was right otitis media.  

On April 2008 VA examination, the Veteran complained of headaches associated with vertigo.  He was currently on oral antibiotics and ear drops.  The Veteran indicated that his vertigo/dizziness were constant.  There was no history of ear discharge or pruritis.  There was a history of balance or gait problems that were daily and lasted for minutes or less, but these problems were not constant.  There was a history of right ear infection that occurred every 3 to 4 months.  

The physical examination revealed that the there was no deformity of the auricle, the external canal was normal, and there were no aural polyps.  There were signs of gait disturbance and recurring otitis media but there were no signs of staggering or imbalance.  The effects of the right ear problem on usual activities were severe in relation to exercise and recreation and mild regarding travel, bathing, dressing, and grooming.  His ear problems prevented doing chores and going shopping.

In July 2008, the Veteran testified that he had a hearing aid but that he did not wear it when his ear was inflamed due to infection.  He usually went to the emergency room 3 to 4 times per month due to his ear problems and he was frequently on antibiotics.  When he had ear infections he would be down for 3 weeks and unable to stand or walk.  This occurred 3 to 4 times a month.  He experienced dizziness when he sat down and when he stood up to walk.  The Veteran did not take elevators because it interfered too much with his balance.  

In September 2008, the Veteran presented at the emergency room and he reported that he had right ear pain and discharge with blood earlier that morning.  On examination, there was dried blood and the tympanic membrane could not be visualized.  

In December 2008, the Veteran was seen in the emergency room with right ear pain and bleeding.  The Veteran was very loquacious.  He was found to have no active bleeding in the right ear.

In February 2009, the Veteran complained of right ear pain, bleeding, foul aroma, and discharge.  On examination, there was a large volume of dry blood and a smaller amount of pus and epithelial debris.  There was a middle ear structure (possibly a cartilage graft) protruding through the postero-superior tympanic membrane.  

In September 2009, the Veteran was seen in the emergency room with complaints of right ear drainage for 4 days.  Objectively, there was purulent drainage in the right external auditory canal and perforated ear drum.  

In February 2010, the Veteran was seen in the emergency room with complaints of right ear pain and drainage.  There was a serous discharge noted on the right ear.

On February 2010 VA audiology examination, the Veteran denied experiencing any significant changes in his audiologic history during the past 12 months and he did not report any new complaints.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
70
70
LEFT
-
-
-
-
-

The average puretone threshold was 69 in the right ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear.  The audiologist commented that in review of the current results, there was no significant change since the previous examination in 2005.  The examiner indicated the Veteran had moderate to severe conductive  to mixed hearing loss with good speech recognition.

A February 2010 record indicates the Veteran has severe to profound mixed hearing loss in the right ear but his speech recognition was excellent.  

An October 2010 audiological evaluation notes pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
75
85
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

In December 2010, the Veteran testified to the effect that his vertigo caused problems with his balance and that he could not sit long, walk far, or walk in a straight line since 1997.  His symptoms were constant and he went to the emergency room 4 times a month due to this problem.  He stated that his ear surgery had a recovery time of 30 days.  His attorney believed that there was some problems with the hearing tests since the findings only amounted to a noncompensable rating even though the hearing loss was considered severe.  He also stated the Veteran was limited for 30 days after the surgery and that he could not go anywhere.  

On this record, the Board finds that increased ratings are not warranted for the service-connected posttraumatic vertigo; otitis medial with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane; and right ear hearing loss.  

Regarding hearing loss, the Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 , Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more. See 38 C.F.R. § 4.86 .  Table VII is used to determine the rating to be assigned by combining the Roman numeral designations for hearing impairment of each ear. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383  (2009).  38 C.F.R. § 4.85(f). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The service-connected vertigo is rated under Code 6204 and it is assigned the maximum rating of 30 percent for dizziness and occasional staggering.  

The service-connected otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane is also assigned the highest rating of 10 percent under Code 6210 for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  

Code 6211 provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87.

Also for consideration is Code 6205 (Meniere's syndrome), which provides a 30 percent evaluation for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent evaluation for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent evaluation for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87.

The Note following the rating criteria for Meniere's syndrome states that the disability is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating, with the provision that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id. 

The Board will first address the disabilities separately under the currently assigned diagnostic codes and then address the hearing loss and vertigo together under Code 6205.

Under Table VI, the findings of the valid right ear audiological test results and speech discrimination scores show that the Veteran has hearing loss no worse than Level III.  Invalid results were excluded since the examiners indicate the results were not suitable for rating purposes.

Since the Veteran does not have a service-connected left ear hearing loss, Level I is automatically assigned for the hearing acuity in this ear.  When the Level I hearing acuity in the left ear and Level III hearing acuity in the right ear are applied to Table VII, it results in a noncompensable rating.

Even though an exceptional pattern of hearing loss in the right ear is shown on the February 2010 VA examination, a compensable rating is still not warranted.  When  the puretone threshold average is applied to Table VIa it results in a Level V hearing acuity that is then applied to Table VII.  These results also reflect a noncompensable rating.

The Board notes that the Veteran's attorney believes the tests were conducted improperly since the Veteran has a documented history of significant hearing loss that is inconsistent with the noncompensable rating based on testing.  The Board finds nothing in the examination reports that indicate the tests were administered incorrectly or that the equipment was malfunctioning.  Furthermore, the tests were conducted by two different audiologists.  The Veteran's right ear hearing loss has been consistently characterized as a mixed hearing loss, in which certain ranges are better or worse than others.  His word recognition scores have also been consistently described as good or better.  The findings are methodically calculated and applied to charts to determine the level of compensation.  As no irregularities are shown in the process, the Board finds that the examination results are adequate for rating purposes.  

The Board has also considered whether referral for an extraschedular rating is indicated.   See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, there is nothing in the record that reflects or suggests that the service-connected right ear hearing loss is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case.

A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Turning to the service-connected posttraumatic vertigo and otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane, these disabilities are already assigned the highest schedular ratings under Codes 6204 and 6210. 

Since there are no codes that provide a higher rating for otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane, the Board will address whether the matter should be referred for extraschedular consideration.

A comparison between the level of severity and symptomatology of the Veteran's otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane with the established criteria found in the rating schedule for chronic otitis external and perforation of the tympanic membrane shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, since the disability is manifested by ear pain, discharge, and frequent and prolonged treatment.  Although the Veteran testified that he could not stand or walk during ear infections and that they lasted approximately 3 weeks, the Board does not find this testimony credible since he also stated that he had 3 to 4 infections per month.  The duration of the infections is inconsistent with their reported frequency.  

Since the schedular criteria are adequate, no further discussion is required.  See Thun, supra.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Regarding consideration of vertigo on an extraschedular basis, the Board finds that additional development is needed and the matter is addressed in the remand following this decision. 

Although the Veteran does not have a diagnosis of Meniere's syndrome, his vertigo and hearing impairment are symptoms contemplated under this diagnostic code; therefore, it will be considered.  

In order to warrant a rating of 60 percent or higher, the Veteran's hearing loss and vertigo must be associated with a cerebellar gait that occurs at least 1 to 4 times a month with or without tinnitus.  

Although the Veteran has service-connected right ear hearing loss and vertigo, the record does not establish that he has the required cerebellar gait to warrant a higher rating than the 10 percent and 30 percent ratings currently assigned.

The Veteran is noted at different times to have a gait disturbance, which the Veteran and his attorney appear to equate with a cerebellar gait.  However, the April 2008 VA examiner makes an important distinction between the two in that he acknowledges the Veteran had signs of gait disturbance but he also noted that the Veteran did not show signs of staggering or imbalance.  Therefore, the Board concludes that the Veteran's gait disturbance is not the same as a cerebellar gait.  In view of the foregoing, the criteria for a higher rating under Code 6205 are not met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Even if the Board were to consider other forms of altered gait, the Veteran's statements are competent because he is able to report his symptoms, but they are not credible.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

The Veteran testified to the effect that he had not been able to walk a straight line for many years and that this was a constant problem; however, the record shows that at different times during the appeal period he reported intermittent periods of disequilibrium and brief, daily episodes of gait problems that were not constant.  Furthermore, his gait disturbance was not always observed on examination.

For the reasons stated, the Board finds that a preponderance of the evidence is against higher ratings for the service-connected right ear hearing loss; posttraumatic vertigo; and otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane.  The benefit of the doubt doctrine is not applicable and the claims must be denied.

Turning to the matter of a temporary total rating, a total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).

Convalescence has been defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, supra (citing Dorland's Illustrated Medical Dictionary).  The Court in Felden also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id (citing Webster's Medical Desk Dictionary 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Id. at 430 (rejecting VA Secretary's argument that the term "convalescence" requires housebound medical status).

The record does not show that the April 12, 2007 right ear surgery required at least one month of convalescence following his hospital discharge.  The Board notes that there is nothing in the record that shows a physician prescribed any specific period for convalescence.  Prior to discharge, it was determined that he was independent in self-care and fully ambulatory.  Although the post-operative instructions contained some restrictions in activities for 4 to 6 weeks, the record does not reflect that he did not return to normal health within a one-month period.  There are no notations to the effect that he would not have been able to work following his surgery.  None of the post-operative follow-up records reflect any complications or indicate a slower than expected healing process.  Other than an initial complaint of pain, the Veteran did not report any complaints associated with his surgery. 

Further, the records did not show that the Veteran's surgery resulted in incompletely healed surgical wounds or the necessity for house confinement or continued use of a wheelchair or crutches.

Thus, on this record, the Board finds that that the April 12, 2007 did not require at least a one month period of convalescence.  Accordingly, the claim is denied.



ORDER

A schedular rating in excess of 30 percent for posttraumatic vertigo is denied.

A rating in excess of 10 percent for otitis media with mastoiditis, cholesteatoma, and perforation of the right tympanic membrane is denied.

A compensable disability rating for right ear hearing loss is denied. 

A temporary total rating based on convalescence for surgery on April 12, 2007 associated with a service-connected right ear disability is denied.


REMAND

As discussed above, the matter of whether an increased rating for posttraumatic vertigo should be referred for extraschedular consideration requires additional development.

The evidence indicates that the Veteran reported having difficulty walking up stairs due to dizziness; nausea and vomiting due to vertigo; and an inability to ride elevators.  He also reported that his symptoms prevented him from exercising and created severe problems with shopping and doing chores.

Additionally, per the statements provided by the Veteran, the record suggests that there may be marked interference with employment solely due his vertigo.  He reported that he could not work secondary to his ear disability and that he was in receipt of disability benefits from the Social Security Administration due to his ear disability.  The record contains a favorable SSA determination in 1992, but the basis of the disability is not included.  

SSA records showing the basis of the favorable decision for disability benefits and the medical records relied upon should be secured and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action to obtain copies of records referable to the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.

2.  Invite the Veteran to submit any additional evidence pertinent to extraschedular consideration of the claim.

3.  Review any additional information and evidence requested above along with the other evidence of record.  Make a determination on whether the service-connected posttraumatic vertigo causes marked interference with employment or frequent hospitalization and, if so, refer the matter VA's Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability under the provisions of 38 C.F.R. § 3.321(b) , the claim is returned to the RO/AMC for further action. 

4.  Thereafter, readjudicate the matter in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


